UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4368


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MAURICE TIRRELL   WILLIAMS,    a/k/a   Cup,   a/k/a   Reese,   a/k/a
Reese Cup,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cr-00088-MSD-DEM-1)


Argued:   March 23, 2011                       Decided:    May 12, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael Stefan Nachmanoff, Federal Public Defender,
Alexandria, Virginia, for Appellant.      Richard Daniel Cooke,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee. ON BRIEF: Frances H. Pratt, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia,   Keith  Loren   Kimball,  Assistant   Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Norfolk,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Alexandria, Virginia, Darryl J. Mitchell, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Maurice Williams was convicted of multiple counts of drug

and    firearms    offenses,          including          possession     with     intent     to

distribute (“PWID”) more than five grams of crack, see 21 U.S.C.

§ 841(a), and possession of a firearm in furtherance of a drug

trafficking offense, see 18 U.S.C. § 924(c)(1).                              The district

court sentenced Williams to 180 months, the minimum sentence

allowed under the statutes then in effect.                            Williams appeals,

challenging only his sentence.                We affirm.

      Williams first argues that his sentence should be governed

by the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124

Stat. 2372 (the “FSA”).               Among other things, the FSA increases

the quantity of crack cocaine necessary to trigger the mandatory

minimum sentences set forth in § 841; if the FSA were applicable

to    this   case,      Williams       would       not     have     been   subject     to    a

mandatory minimum sentence on the PWID charge.                             This court has

recently concluded, like every other circuit to have considered

the   issue,     that     the   FSA    does        not    apply     retroactively.          See

United   States      v.    Bullard,      No.       09-5214     (filed      May   6,   2011).

Because Williams was convicted and sentenced before the FSA took

effect, he was properly sentenced under the version of § 841

then in effect.

      Williams also contends that the district court erred by

imposing     a   five-year      consecutive              sentence    for   his    §   924(c)

                                               3
conviction.         Section 924(c) provides for a mandatory minimum

consecutive        sentence     “[e]xcept         to    the   extent        that        a    greater

minimum sentence is otherwise provided by this subsection or by

any    other      provision     of    law.”            18     U.S.C.        §     924(c)(1)(A).

Williams, who had a prior felony drug conviction, argues that

because he was already subject to a 10-year mandatory minimum

sentence       under    §     841(b)(1)(B)(iii),              the      mandatory             minimum

sentence     of    §   924(c)    should     not        apply.         We    have        previously

rejected this argument, see United States v. Studifin, 240 F.3d
415,   423     (4th    Cir.     2001),    and          the    Supreme           Court       recently

confirmed      that     Studifin’s       construction            of        the    statute        was

correct,     see    Abbott     v.    United       States,       131    S.       Ct.     18,    30-31

(2010).

       Accordingly, for the foregoing reasons, we hereby affirm

Williams’s sentence.

                                                                                            AFFIRMED




                                              4